DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 02 OCT 2020.  The status of the claims is as follows:
Claims 1-20 are pending.
Claims 1-9 are withdrawn (without traverse, 06 MAR 2020).
Claim 10 is amended.
Claim 20 is new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Golecki ‘905 (U.S. PGPub 2008/0056905) in view of Rotzheim ‘819 (U.S. PGPub 2017/0073819).  He (Wei He section author, A.Y.C. Nee (ed.), Handbook of Manufacturing Engineering and Technology, DOI 10.1007/978-1-4471-4670-4_80, pp 2959-2996, © Springer-Verlag London 2015) is used as evidence supporting the teachings of Golecki ‘905 as regards ALD reactions.
Claim 10 – Golecki ‘905 teaches a method of forming a composite article (PG 0007, airfoil composite made of polymer matrix fiber composite) comprising:
forming a composite material (PG 0017, e.g. carbon fiber bismaleimide matrix);
shaping the composite material into a shape of the composite article (PG 0017, the form of the composite material is an airfoil); and 
forming an erosion barrier on a surface of the composite article (PG 0017) by atomic layer deposition (PG 0024) using gas phase precursor molecules that undergo surface reactions (inherent in ALD) that are driven to completion to form the erosion barrier as a smooth, continuous, and pinhole free film (He teaches at 2961-2962, with discussion of TMA-water systems, that the ALD reactions self-stop when full conversion is obtained (2962), or when the reaction is driven to completion, and that the film formed is conformal (2961), pinhole-free (2961), and of uniform thickness (2961), or smooth.  As Golecki ‘905 is using ALD reactions, it follows that the claimed results are necessarily obtained.)
Golecki ‘905 does not expressly teach the formation of an oxidation barrier.  Golecki ‘905 enables the selection of e.g. titanium oxide as a material for the erosion barrier at PG 0017.
Rotzheim ‘819 teaches a method of forming a thermal barrier coating system (Abstract, PG 0021) and further teaches that titanium oxide and aluminum oxide are known barrier materials (PG 0022, 0024) to be used in forming barrier layers which resist CMAS formation (CMAS standing for calcium oxide – magnesium oxide – alumina – silica) and therefore resists oxidation (if the formation of oxides is prevented, oxidation is necessarily resisted).  The 
Claim 11 – Golecki ‘905 / Rotzheim ‘819 teach the method of claim 10, wherein the composite material is a fiber reinforced polymer matrix material (Golecki ‘905 PG 0017).  
Claim 13 – Golecki ‘905 / Rotzheim ‘819 teach the method of claim 11, wherein fibers of the fiber reinforced polymer matrix material are selected from the group consisting of carbon, graphite, glass, aramid, polymer, ceramics, and mixtures thereof (Golecki ‘905 PG 0014 expressly teaches carbon fiber).  
Claim 14 – Golecki ‘905 / Rotzheim ‘819 teach the method of claim 11, wherein the polymer matrix is selected from the group consisting of thermoset polymers, thermoplastic polymers, and mixtures thereof (Golecki ‘905 teaches carbon fiber bismaleimide and carbon fiber epoxy composites at PG 0017; Applicant has stipulated that bis-maleimides and epoxies are thermoset polymers).  
Claim 15 – Golecki ‘905 / Rotzheim ‘819 teach the method of claim 14, wherein the polymer matrix comprises thermoset polymers selected from the group consisting of bis-malemide, cyanate esters, epoxies, phenolics, polyesters, polyimides, polyurethanes, 
Claim 17 – Golecki ‘905 / Rotzheim ‘819 teach the method of claim 10, wherein the oxidation barrier comprises single material layers, single material multilayers, or multimaterial multilayers of materials selected from the group consisting of oxides, nitrides, oxynitrides, metals, and mixtures thereof (Golecki ‘905 teaches single material layers, single material multilayers, and multimaterial multilayers of materials at PG 0018 and teaches that metals, oxides, nitrides, and oxynitrides may be singly or multiple selected at PG 0017).  
Claim 18 – Golecki ‘905 / Rotzheim ‘819 teach the method of claim 10, wherein the shape of the composite article comprises ram intake manifolds, ram air exhaust manifolds, ductwork, mixing chambers, and other fluid management devices (Golecki ‘905 teaches a plenum for airflow distribution at PG 0016 and further discloses the inclusion of standoffs to guide the airflow through the plenum; Rotzheim ‘819 exemplifies gas flow paths for a gas turbine engine).
Claim 19 – Golecki ‘905 / Rotzheim ‘819 teach the method of claim 10, wherein the shape of the composite article comprises one or more components in an aircraft environmental control systems (Golecki ‘905 PG 0016 exemplifies a plenum with internal standoffs for gas flow distribution within the plenum; the flow through the plenum necessarily determines the environment within the plenum).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Golecki ‘905 / Rotzheim ‘819 as applied to claim 10 above, and further in view of Whiteker ‘604 (U.S. PGPub 2008/0213604).
Claim 12 – Golecki ‘905 / Rotzheim ‘819 teach the method of claim 10, but does not teach or suggest wherein shaping the composite material into a shape of the composite article comprises sheet molding, resin transfer molding, pre-preg layup, pultrusion, filament winding, or mixtures thereof.  Whiteker ‘604 PG 0082 expressly teaches resin transfer molding as a known method to manufacture e.g. airfoils and ducts at PG 0016; therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Golecki ‘905 to utilize resin transfer molding to make its airfoil as suggested by Whiteker ‘604 which teaches the suitability of the technique for the desired product).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Golecki ‘905 / Rotzheim ‘819 as applied to claim 14 above, and further in view of Ranade ‘257 (U.S. PGPub 2014/0141257).
Claim 16 – Golecki ‘905 / Rotzheim ‘819 do not teach or suggest that the polymer matrix comprises thermoplastic polymers selected from the group consisting of polyetherimide, polyamide imides, polyphenylene sulfides, polycarbonates, polyetheretherketones, and mixtures thereof.  Ranade ‘257 discloses a method of forming inorganic barrier coatings onto polymeric fiber reinforced substrates (PG 0024), the inorganic coating being intended to reduce corrosion and enhance thermal conductivity (PG 0024), the article formed from the substrate being suitable for use in aerospace vehicles (PG 0026).  Ranade ‘257 teaches that an array of thermoplastic polymers are known alternatives to thermal set resins for this purpose (PG 0040, and Ranade ‘257 specifically discloses polyphenylene sulfide, polycarbonates, polyether ether ketones, and blends thereof.  Therefore, it would have been obvious to a person .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Golecki ‘905 / Rotzheim ‘819 as applied to claim 10 above, and further in view of He.
Claim 20 - Golecki ‘905 / Rotzheim ‘819 teach the method of claim 10 but do not teach a specific reaction pathway for depositing aluminum oxide.  He discloses an ALD schema for depositing alumina from water and TMA (2961-2962), wherein the atomic layer deposition comprises:
exposing the surface of the composite material to a first precursor gas comprising water such that water molecules form hydroxyl (OH-) ions adsorbed on the surface of the composite material (2962);
exposing the surface of the composite material to a second precursor gas comprising trimethyl aluminum (Al(CH3)3) such that trimethyl aluminum molecules react with the hydroxyl (OH-) ions to cover the surface of the composite material completely with aluminum oxide (A1203) (2961).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Golecki ‘905 / Rotzheim ‘819 to use the ALD deposition scheme of He to deposit alumina from .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02 OCT 2020, with respect to the rejection(s) of claim(s) 10 and dependents therefrom under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rotzheim ‘819 and He.
Applicant argues that the previously cited references do not expressly teach the newly claimed limitations of Claim 10.  Examiner agrees and herein cites He as evidence that the ALD process of Golecki ‘905 necessarily possesses these properties.
Applicant argues that the previously cited references do not teach every limitation of Claim 20.  Examiner agrees, noting that Whiteker ‘604 was limited to titanates.  However, upon further search and consideration, Examiner replaces Whiteker ‘604 with Rotzheim ‘819 in most cases as Rotzheim ‘819 teaches that titanates and alumina are both erosion barrier prevention materials that, in combination, prevent oxide formations on their substrates.  He is then further cited for a reaction schema commensurate with Claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712